224 Kan. 12 (1978)
577 P.2d 1172
VICTOR FROST and DAVID FROST, Appellants,
v.
CREIGHTON A. HARDIN, M.D., et al., Appellees.
No. 48,518
Supreme Court of Kansas.
Opinion filed May 6, 1978.
Robert A. Sundblad, of Lafferty, Horowitz & Shurin, P.C., of Kansas City, Missouri, argued the cause, and H. George Lafferty, Jr., of the same firm, and Christel Marquardt, of Cosgrove, Webb & Oman, of Topeka, were with him on the brief for the appellants.
Shirley Ward Keeler, of Blackwell, Sanders, Matheny, Weary & Lombardi, of Kansas City, Missouri, argued the cause, and Larry L. McMullen, of the same firm, and John J. Bukaty, of Kansas City, were with her on the brief for the appellees.
The opinion of the court was delivered by
FROMME, J.:
This case comes to the court on a Petition for Review. The appeal from the Wyandotte District Court was heard in the Kansas Court of Appeals. Its formal opinion appears in Frost v. Hardin, 1 Kan. App. 2d 464, 571 P.2d 11 (1977). The issue there decided was whether claims by the children of a deceased father in a wrongful death action were barred because the claim of their widowed mother was barred by the statute of limitations. The Court of Appeals concluded the claims of the children were not barred and the judgment of the district court terminating the action should be reversed and the case remanded for further proceedings.
The question decided was one of first impression in this state and concerned the rights of parties under the Kansas wrongful death act, K.S.A. 60-1901, et seq. At the time this court granted the Petition for Review we noted several inconsistencies in the Kansas wrongful death act and determined that the issue presented would justify further scrutiny by this court. We have fully considered the arguments and briefs of the parties in light of the provisions of the act. We approve and adopt the opinion of the Kansas Court of Appeals as written.
*13 The judgment of the district court is reversed and remanded in accordance with the opinion of the Kansas Court of Appeals.